Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Turner Moller on 07/27/2021.

The application has been amended as follows: 

In The Claims:
In claim 16, line 8, “liquid, maintaining” bas been replaced with --liquid while maintaining--

Claim 21 has been amended to read:
21.    (currently amended) A method of operating a plunger for removing liquids from a production string of a hydrocarbon well producing a stream of gas having a slug of formation liquid below which is a gas bubble, the gas bubble separating the liquid slug from perforations in the well, the only material below the formation liquid being formation, contents, comprising: 
dropping the plunger in the production string into an upwardly moving stream of reservoir gas and liquid while maintaining a valve member inside the plunger and allowing flow through the plunger;
seating the valve member in the plunger and reversing direction of the plunger from downward to upward, impacting the liquid slug being the only cause of reversing direction, and then
pushing at least part of the liquid slug upwardly in the production string to earth's surface.

The second instance of claim 21 has been renumbered claim 22:

[[21]] 22 (New) The method of claim 21 further comprising maintaining one, and only one, plunger in the production string at a time.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught reversing a dropped plunger direction in response to contacting a liquid in combination with maintaining the valve member in the plunger during downward travel and the respective seated and unseated valve conditions in conjunction with the remaining limitations of the independent claims.
US 20100294507 A1 to Tanton requires dislodging the ball from the plunger at the top of the stroke to allow the plunger to fall and would not function if the ball remained in the plunger as claimed. 
US 2962978 A discloses that the plunger continues to sink upon contacting a slug as described in col. 4 ll. 49-55.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/29/2021